.;-....... ,·r.i.

            AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                              Pagelofl   I\
                                                UNITED STATES DISTRICT COURT
                                                           SOUTHERN DISTRICT OF CALIFORNIA

                                 United States of America                               JUDGMENT IN A CRIMINAL CASE
                                                                                        (For Offenses Committed On or After November I, 1987)
                                            v.

                                 Manuel Madrigal-Castillo                               Case Number: 3: l 9-mj-22287

                                                                                        Brian J. White
                                                                                        Defendant's Attorney


             REGISTRATION NO. 19295408
            THE DEFENDANT:
             IZI pleaded guilty to count( s) 1 of Complaint
                                                       ~~~~~~~~~~~~~~~~~~~~~~~~~~~~-



               D was found guilty to count(s)
                 after a plea of not guilty.
                 Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
             Title & Section                   Nature of Offense                                                          Count Number(s)
             8:1325                            ILLEGAL ENTRY (Misdemeanor)                                                1
               D The defendant has been found not guilty on count(s)                 ~~~~~~~~~~~~~~~~~~~




               D Count(s)      ~~~~~~~~~~~~~~~~~~
                                                                                         dismissed on the motion of the United States.

                                                         IMPRISONMENT
                    The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
             imprisoned for a term of:

                                            D TIME SERVED                              ~_/o_,O_____ days
               IZl Assessment: $10 WAIVED IZl Fine: WAIVED
               IZl Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
               the defendant's possession at the time of arrest upon their deportation or removal.
               D Court recommends defendant be deported/removed with relative,                            charged in case


                 IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
          · of any change of name, residence, or mailing address untilall fines, restitution, costs, and special assessments
            imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
            United States Attorney of any material change in the defendant's economic circumstances.

                                                                                      Thursday, June 6, 2019
                                                                                      Date of Imposition of Sentence


             Received
                           =o~US~M""?'-~~~~~~
                                                                                      ~ARRY            M. KURllliN
                                                                                      UNITED STATES MAGISTRATE JUDGE



              Clerk's Office Copy                                                                                                   3:19~mj-22287
